Case 2:20-cv-02692-MSN-atc Document 8 Filed 09/17/20 Page 1 of 3               PageID 109




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


TIGER LILY LLC;
HUNTER OAKS APARTMENTS UTAH, LLC;
NORTH 22ND FLAT, LLC;
CHERRY HILL GARDENS LLC;
CHURCHILL TOWNHOMES LLC;
BRITTANY RAILEY; and
APPLEWOOD PROPERTY MANAGEMENT, LLC,

       Plaintiffs


vs.                                                     No: 2:20-cv-02692-MSN-atc



UNITED STATES DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT
and BENJAMIN S. CARSON, M.D. in his official capacity as United States Secretary of
Housing and Urban Development;
UNITED STATES DEPARTMENT OF JUSTICE
and WILLIAM P. BARR, in his official capacity as United States Attorney General;
UNITED STATES CENTER FOR DISEASE CONTROL AND PREVENTION
and NINA B. WITKOVSKY, in her official capacity as Acting Chief of Staff of the Center for
Disease Control and Prevention;
UNITED STATES DEPARTMENT OF HEALTH & HUMAN SERVICES
and ALEX AZAR, in his official capacity as United States Secretary of Health and Human
Services;
VICE ADMIRAL JEROME M. ADAMS, M.D., in his official capacity as United States
Surgeon General; and
D. MICHAEL DUNAVANT, in his official capacity as United States Attorney General for the
Western District of Tennessee

       Defendants.




 JOINT CORPORATE DISCLOSURE STATEMENT OF PLAINTIFFS, TIGER LILY,
   LLC, HUNTER OAKS APARTMENTS UTAH, LLC, NORTH 22ND FLAT, LLC,
    CHERRY HILL GARDENS, LLC, CHURCHILL TOWNHOMES, LLC, AND
             APPLEWOOD PROPERTY MANAGEMENT, LLC
Case 2:20-cv-02692-MSN-atc Document 8 Filed 09/17/20 Page 2 of 3                      PageID 110




   COMES NOW, Plaintiffs, Tiger Lily, LLC, Hunter Oaks Apartments Utah, LLC, North 22nd

Flat, LLC, Cherry Hill Gardens, LLC, Churchill Townhomes, LLC, and Applewood Property

Management, LLC, pursuant to Federal Rule of Civil Procedure 7.1, and state as follows:



   1. Tiger Lily, LLC is limited liability company organized under the laws of the State of

       Tennessee, is not publicly traded, has no parent corporation, and no publicly held

       corporation owns 10% or more of its membership interests.

   2. Hunter Oaks Apartments Utah, LLC is limited liability company organized under the laws

       of the State of Utah, is not publicly traded, has no parent corporation, and no publicly held

       corporation owns 10% or more of its membership interests.

   3. North 22nd Flat, LLC is limited liability company organized under the laws of the State of

       New Jersey, is not publicly traded, has no parent corporation, and no publicly held

       corporation owns 10% or more of its membership interests.

   4. Cherry Hill Gardens, LLC is limited liability company organized under the laws of the

       State of Tennessee, is not publicly traded, has no parent corporation, and no publicly held

       corporation owns 10% or more of its membership interests.

   5. Churchill Townhomes, LLC is limited liability company organized under the laws of the

       State of Tennessee, is not publicly traded, has no parent corporation, and no publicly held

       corporation owns 10% or more of its membership interests.

   6. Applewood Property Management, LLC is limited liability company organized under the

       laws of the State of Tennessee, is not publicly traded, has no parent corporation, and no

       publicly held corporation owns 10% or more of its membership interests.
Case 2:20-cv-02692-MSN-atc Document 8 Filed 09/17/20 Page 3 of 3                     PageID 111




                                                    Respectfully Submitted,

                                                    GLANKLER BROWN, PLLC

                                                    /s/ S. Joshua Kahane
                                                    S. Joshua Kahane (BPR #23726)
                                                    jkahane@glankler.com
                                                    Aubrey B. Greer (BPR #35613)
                                                    agreer@glankler.com
                                                    6000 Poplar Avenue, Suite 400
                                                    Memphis, Tennessee 38119
                                                    Telephone: (901) 525-1322
                                                    Facsimile: (901) 525-2389
                                                    Attorneys for Plaintiffs


                                CERTIFICATE OF SERVICE

       I hereby certify that on September 17, 2020, a copy of the foregoing Corporate Disclosure
Statement was served on the parties listed below via the Court’s ECF System, e-mail, and/or
United States Mail postage pre-paid:

       As of this date, there are no parties listed on the Court’s ECF System to be served.

                                                    /s/ S. Joshua Kahane
                                                    S. Joshua Kahane
